DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 8/1/19 is acknowledged.

Claims 14-20 are examined on the merits.


Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(New Rejection) Claim(s) 14-19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Cohen et al. (Journal of Virology, 2007, Vol. 81, No. 4, pages 1586-1591).

A method of inhibiting latent viral infection, comprising administering to a subject a recombinant virus comprising all or a portion of a herpes virus genome, wherein the genome has a promoter for a latency gene or transcript altered or modified, and the gene or transcript is expressed from the virus genome during virus replication.  The herpes virus is a Varicella-zoster virus (VZV) and the latency gene is VZV ORF29.  


Cohen et al. teach the generation of a recombinant VZV that possesses a relocated ORF29 gene under control of the heterologous promoter.  The promoter operably linked to the ORF29 is a CMV immediate/early promoter (CMV IE). [see figure 1 and left hand column on page 1587]  Cohen et al. deleted the ORF29 from a VZV and inserted this ORF operably linked to the CMV IE promoter at a different location within the genome of the VZV, thus generating the recombinant VZV identified as ROka29DR.  [see figure 1 and left hand column on page 1587]  Cohen et al. also teach the administration of this recombinant VZV to mice in order to determine the latent infection phenotype of the virus. [see right hand column of page 1589]  In view of the ORF29 being relocated and operably linked to a CMV IE promoter, this constitutes “at least one mutation” of the latency gene or transcript (claim 19).  
Therefore, Cohen et al. anticipates the instant invention.


(New Rejection) Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. as applied to claims 14-19 above, and further in view of Stallings and Silverstein (Journal of Virology, 2005, Vol. 79, No. 20, pages 13070-13081).

The latency gene comprises a deletion or substitution in the nuclear localization sequence (NLS) that impairs the ability VZV ORF29 to translocate to the nucleus.  

The teachings of Cohen et al. are summarized above, however, while they do teach that ORF29 possesses a NLS at amino acids 9 to 154 of the ORF29 protein, the do not teach that it is mutated via deletion or substitution of the NLS.  



	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Cohen et al. in order to administer to a subject a recombinant VZV with a relocated ORF29 and a NLS that is mutated via deletion or substitution that impairs the ability of ORF29 to translocate to the nucleus.  One would have been motivated to do so, given the suggestion by Cohen et al. that recombinant VZV with a relocated and mutate ORF29 can be administer to a subject.  There would have been a reasonable expectation of success, given the knowledge that the NLS of ORF29 of a VZV can be mutated via deletion that impairs the nuclear translocation of the protein, as taught by Stallings and Silverstein. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648